                                        United States Bankruptcy Administrator
                                             Northern District of Alabama
                                                    SOUTHERN DIVISION
                                            ROBERT S. VANCE FEDERAL BUILDING
                                               1800 FIFTH AVENUE, NORTH
                                                       SUITE 326
                                              BIRMINGHAM, ALABAMA 35203


 J. THOMAS CORBETT                                                             DIRECT DIAL NUMBER (205) 714-3840
 U.S. BANKRUPTCY ADMINISTRATOR

                                                                               E-MAIL ADDRESS:
 JON A. DUDECK
 ASST. U.S. BANKRUPTCY ADMINISTRATOR                                           JON_DUDECK@ALNBA.USCOURTS.GOV


                                                   December 8, 2019
 United States Bankruptcy Court
 1800 Fifth Avenue North
 Birmingham, Alabama 35203

 Attention: Chapter 11 Clerk

 Re: Steel City Pops Holding, LLC, et al 19-04687-DSC-11(Jointly Administered)

 Dear Chapter 11 Clerk:

         After soliciting the List of Creditors Who Have the 20 Largest Unsecured Claims in each
 case, please be advised that it is not feasible to form a committee of unsecured creditors in:

           1. Steel City Pops Holding, LLC, 19-04687-DSC-11
           2. Steel City Pops B’ham, LLC, 19-04689-DSC-11
           3. Steel City Pops DTX, LLC, 19-04692-DSC-11
           4. Steel City Pops FWTX, LLC, 19-04695-DSC-11
           5. Steel City Pops LKY, LLC, 19-04697-DSC-11

 in view of the fact that an insufficient number of unsecured creditors were willing to serve.

                                                        Very truly yours,


                                                        /s/Jon A. Dudeck
                                                        Jon A. Dudeck




Case 19-04687-DSC11                    Doc 50    Filed 12/08/19 Entered 12/08/19 12:24:37                   Desc Main
                                                Document     Page 1 of 1
